      Case 1:20-cv-10414-PBS Document 26 Filed 03/30/20 Page 1 of 11



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                        )
HARLEN FRANCISCO PEREZ,                 )
                                        )
          Petitioner,                   )
                                        )          Civil Action
v.                                      )          No. 20-10414-PBS
                                        )
STEVEN J. SOUZA, Superintendent,        )
Bristol County House of                 )
Corrections.                            )
                                        )
          Respondent.                   )
______________________________          )

                         MEMORANDUM AND ORDER

                            March 30, 2020

Saris, D.J.

                             INTRODUCTION

     Petitioner Harlen Francisco Perez brings this habeas

petition seeking relief pursuant to the Court’s declaratory

judgment in Reid v. Donelan, 390 F. Supp. 3d 201 (D. Mass.

2019). Petitioner argues that his mandatory detention under 8

U.S.C. § 1226(c) has become unreasonably prolonged and that he

is entitled to a bond hearing before an immigration judge.

     For the reasons stated below, the Court hereby ALLOWS the

petition (Docket No. 1) and ORDERS that Petitioner receive,

within ten calendar days, a bond hearing that complies with the

requirements of the permanent injunction in Reid. Respondent’s

motion to dismiss (Docket No. 23) is DENIED.

                                    1
      Case 1:20-cv-10414-PBS Document 26 Filed 03/30/20 Page 2 of 11



                            LEGAL STANDARDS

     Under 8 U.S.C. § 1226(c), the Government “shall take into

custody” any noncitizen who is inadmissible or deportable based

on a conviction for “certain crimes of moral turpitude,

controlled substance offenses, aggravated felonies, firearm

offenses, or acts associated with terrorism.” Reid, 390 F. Supp.

3d at 213 (quoting 8 U.S.C. § 1226(c)(1); Gordon v. Lynch, 842

F.3d 66, 67 n.1 (1st Cir. 2016)). The statute does not allow for

conditional release on bond, except in the limited circumstance

of witness protection. See 8 U.S.C. § 1226(c)(2).

     Nonetheless, “mandatory detention under § 1226(c) without a

bond hearing violates due process when an alien’s individual

circumstances render the detention unreasonably prolonged in

relation to its purpose in ensuring the removal of deportable

criminal aliens.” Reid, 390 F. Supp. 3d at 219.

     In Reid v. Donelan, this Court certified a class of “[a]ll

individuals who are or will be detained within the Commonwealth

of Massachusetts or the State of New Hampshire pursuant to 8

U.S.C. § 1226(c) for over six months and have not been afforded

an individualized bond or reasonableness hearing.” No. 13-30125-

PBS, 2018 WL 5269992, at *8 (D. Mass. Oct. 23, 2018). Pursuant

to this Court’s subsequent declaratory judgment, any member of

the Reid class may “bring a habeas petition in federal court to



                                    2
      Case 1:20-cv-10414-PBS Document 26 Filed 03/30/20 Page 3 of 11



challenge his detention as unreasonably prolonged.” Reid, 390 F.

Supp. 3d at 227.

     The reasonableness of a petitioner’s continued detention

without a bond hearing under § 1226(c) must be analyzed on a

case-by-case basis. See id. at 219. The following nonexclusive

factors are relevant in determining the reasonableness of

continued mandatory detention:

     [T]he total length of the detention; the foreseeability of
     proceedings concluding in the near future (or the likely
     duration of future detention); the period of the detention
     compared to the criminal sentence; the promptness (or
     delay) of the immigration authorities or the detainee; and
     the likelihood that the proceedings will culminate in a
     final removal order.

Id. (citation omitted).

     Of these factors, the length of the petitioner’s detention

is “the most important.” Id. Mandatory detention is “likely to

be unreasonable if it lasts for more than one year during

removal proceedings before the agency, excluding any delays due

to the alien's dilatory tactics.” Id. Detention of less than one

year may be unreasonable “if the Government unreasonably delays

or the case languishes on a docket.” Id. at 220.

     If a petitioner’s mandatory detention has been unreasonably

prolonged, the petitioner “is entitled to a bond hearing before

an immigration judge.” Id. At that hearing,

     [T]he Government [must] prove that the alien is either
     dangerous by clear and convincing evidence or a risk of
     flight by a preponderance of the evidence. The immigration

                                    3
        Case 1:20-cv-10414-PBS Document 26 Filed 03/30/20 Page 4 of 11



       court may not impose excessive bail, must evaluate the
       alien’s ability to pay in setting bond, and must consider
       alternative conditions of release such as GPS monitoring
       that reasonably assure the safety of the community and the
       alien’s future appearances.

Id. at 228.

                                    FACTS

  I.     Pre-Detention Background

       Petitioner is a citizen of the Dominican Republic. He was

admitted into the United States as a lawful permanent resident

in September 1991, when he was five years old. Petitioner has

five U.S. citizen children under the age of 15. His mother and

two of his sisters are also U.S. citizens and he has another

sister who is a lawful permanent resident.

       Petitioner has a long history of mental illness. He was

diagnosed with schizophrenia and depression with anxiety in

childhood. Due to his mental health conditions, Petitioner

receives Supplemental Security Income (SSI).

       In July 2016, Petitioner was convicted in Rhode Island for

possession of cocaine. Petitioner explains he was using cocaine

to self-medicate due to his mental illness. Petitioner pled nolo

contendere and was sentenced to 18 months of probation. He has

no memory of being advised by his defense attorney that this

conviction could result in his deportation. Petitioner

successfully completed probation and voluntarily entered and



                                      4
        Case 1:20-cv-10414-PBS Document 26 Filed 03/30/20 Page 5 of 11



completed an inpatient program for substance abuse at the

Phoenix House in Rhode Island.

     The Department of Homeland Security (“DHS”) issued a Notice

to Appear (“NTA”), the charging document to initiate removal

proceedings, against Petitioner on October 3, 2017 based on the

Rhode Island controlled substance conviction. However, the NTA

was not served on Petitioner until April 1, 2019.

     In the meantime, Petitioner was arrested on two further

occasions. In January 2019, he pled nolo contendere to a

misdemeanor charge of possession of a prohibited weapon other

than a firearm after he was found with a knife. He was sentenced

to six months of probation. On March 16, 2019, Petitioner was

arrested for the Rhode Island offenses of disorderly conduct and

willful trespass. On April 1, 2019, the charges were dismissed,

and Petitioner was released from state custody.

  II.    Immigration Detention and Proceedings

     The day Petitioner was released from state custody, DHS

arrested him and took him into custody. Petitioner has been held

in immigration detention at the Bristol County House of

Corrections since his arrest on April 1, 2019. Petitioner’s 2016

conviction for possession of cocaine renders his detention

mandatory under 8 U.S.C. § 1226(c).

     Petitioner had an initial hearing at the Boston Immigration

Court on May 1, 2019. At the hearing, the immigration judge

                                      5
      Case 1:20-cv-10414-PBS Document 26 Filed 03/30/20 Page 6 of 11



(“IJ”) informed Petitioner of his right to be represented at his

own expense and provided him with a list of free and low-cost

legal services. The IJ asked Petitioner if he wanted time to

find an attorney and Petitioner responded, “Yes sir.” Docket No.

25-2 at 5.

     On May 8, 2019, the IJ held another hearing and asked

Petitioner if he wanted more time to find an attorney.

Petitioner responded, “No, I’d like to resolve the case. I have

family that I need to take care of. We are running out of money.

I’d like to either be released so I can help them out or be

deported.” Docket No. 25-1 at 5. Later in the hearing, counsel

for DHS informed the IJ that “there’s some indicia of possible

competence issues.” Id. at 7. In response, the IJ reset

Petitioner’s case for a competency hearing on May 17, 2019.

     At the May 17, 2019 hearing, the IJ reset the case again to

allow the Government time to provide medical records related to

Petitioner’s competence and also to give a local non-profit time

to help Petitioner find an attorney.

     On May 29, 2019, the IJ conducted a hearing to determine

Petitioner’s competency. The IJ did not have sufficient evidence

to make a competency determination at that hearing but had

concerns, and so ordered a full forensic competency evaluation

by a court-obtained medical professional. On June 12, 2019,



                                    6
      Case 1:20-cv-10414-PBS Document 26 Filed 03/30/20 Page 7 of 11



another IJ informed the parties that no doctor had yet been

obtained and reset the case again.

     On June 25, 2019, the IJ asked the Petitioner a series of

question to determine his competency and reviewed his medical

records. Although a full forensic evaluation had not been

conducted, the IJ determined that Petitioner was not competent

because of his severe mental illness and therefore was entitled

to counsel under the National Qualified Representation Program

(“NQRP”). At a hearing on July 16, 2019, the IJ told the parties

the immigration court was still in the process of appointing an

NQRP attorney.

     On July 26, 2019, Petitioner appeared for a hearing with

his newly appointed counsel. Petitioner’s attorney requested a

two-week continuance to prepare Petitioner’s case, which was

granted. At a hearing on August 14, 2019, the IJ reset the case

until September 11, 2019 because the NTA needed to be re-served.

At the September 11 hearing, Petitioner’s attorney requested a

continuance of a week to file a responsive pleading to the NTA.

     On September 19, 2019, the IJ scheduled a merits hearing

for November 7, 2019 on Petitioner’s application for relief.

After Petitioner’s counsel requested more time to prepare, the

IJ reset the hearing for December 4, 2019. By joint motion of

the parties, the merits hearing was again reset to December 16,



                                    7
        Case 1:20-cv-10414-PBS Document 26 Filed 03/30/20 Page 8 of 11



2019 to allow DHS time to provide Petitioner’s counsel with

updated medical records.

       Petitioner’s merits hearing went forward on December 16,

2019. The IJ found Petitioner removable but granted him relief

in the form of cancellation of removal.

       The Government appealed the IJ’s decision to grant

cancellation of removal to the Board of Immigration Appeals

(“BIA”). The appeal remains pending.

                                 DISCUSSION

       Petitioner argues he is entitled to a bond hearing before

an immigration judge because his mandatory detention is

“unreasonably prolonged in relation to its purpose in ensuring

the removal of deportable criminal aliens.” Reid, 390 F. Supp.

3d at 219.

  I.     Length of Detention

       The length of a petitioner’s mandatory detention is “the

most important factor” in determining its reasonableness. Id.

Detention of over a year is “likely to be unreasonable,” but

“[p]eriods of detention directly attributable to an alien’s

dilatory tactics should not count in determining whether

detention has exceeded the one-year mark.” Id. at 219-20. The

Court begins by determining whether Petitioner’s detention has

exceeded the one-year mark.



                                      8
      Case 1:20-cv-10414-PBS Document 26 Filed 03/30/20 Page 9 of 11



     Here, Petitioner will have been detained for a full year as

of April 1, 2020. Respondent argues that “Petitioner did not

move forward with his case in as deliberate fashion as possible”

so the full period of his detention should not count toward the

one-year clock. Docket No. 24 at 8. Specifically, Respondent

argues Petitioner’s case would have moved more quickly if (1)

Petitioner had obtained counsel himself prior to court-appointed

counsel’s appearance on July 26, 2019 and/or (2) Petitioner’s

counsel had not requested continuances on July 26, 2019,

September 11, 2019, November 1, 2019, and December 4, 2019.

     Respondent also argues the time spent determining

Petitioner’s competency should not be considered an unreasonable

period of delay. While recognizing that “Petitioner did not

contribute to such delays,” Respondent argues that those delays

make Petitioner’s case “unique” such that Reid’s presumption

that proceedings can reasonably be concluded within one year

should not apply. Docket No. 24 at 8.

     Certainly, the IJ’s efforts to assess Petitioner’s

competency and to secure counsel to represent him were not

unreasonable — quite the contrary. But the vital inquiry in Reid

for purposes of determining whether time should be deducted from

the detention period is whether the petitioner extended his own

detention by engaging in “dilatory tactics.” Reid, 390 F. Supp.

3d at 220. There is no evidence of dilatory tactics here.

                                    9
        Case 1:20-cv-10414-PBS Document 26 Filed 03/30/20 Page 10 of 11



Petitioner did not contribute to the delays in completing his

competency assessment, which was reset several times when the

immigration court was unable to secure a court-ordered forensic

evaluation. The IJ then determined Petitioner was entitled to

court-appointed counsel due to his incompetence, so the delay in

securing an attorney was not dilatory on Petitioner’s part.

Neither were the limited number of short continuances requested

by appointed counsel.

     Petitioner’s detention will pass the one-year mark within

days after this Order issues and he has not engaged in dilatory

tactics, making it “likely” that his continued detention is

unreasonable. Id. at 219.

  II.     Other Relevant Factors

     In assessing the reasonableness of Petitioner’s mandatory

detention, the Court also considers “[1] the foreseeability of

proceedings concluding in the near future (or the likely

duration of future detention); [2] the period of the detention

compared to the criminal sentence; . . . and [3] the likelihood

that the proceedings will culminate in a final removal order.”

Reid, 390 F. Supp. 3d at 219 (numbering added).

     Here, the third factor weighs particularly strongly in

Petitioner’s favor. Petitioner was granted relief from removal

by the IJ. Petitioner remains detained pending the Government’s

appeal to the BIA. That appeal concerns only the IJ’s exercise

                                      10
     Case 1:20-cv-10414-PBS Document 26 Filed 03/30/20 Page 11 of 11



of discretionary judgment and does not challenge Petitioner’s

statutory eligibility for relief. Petitioner’s success before

the IJ means there is a low “likelihood that the proceedings

will culminate in a final removal order.” Id. Additionally, “the

period of the detention compared to the criminal sentence” here

is far out of proportion. Id. Petitioner has served no time in

criminal incarceration, as he received probationary sentences

for both of his two prior convictions. He will soon have spent

more than a year in immigration detention.

                                 ORDER

     Petitioner’s mandatory detention under 8 U.S.C. § 1226(c)

has been unreasonably prolonged and Petitioner is therefore

entitled to a bond hearing before an immigration judge. The

petition for a writ of habeas corpus (Docket No. 1) is

accordingly ALLOWED. Respondent’s motion to dismiss (Docket No.

23) is DENIED.

     The Court ORDERS that Petitioner receive, within ten

calendar days, a bond hearing that complies with the

requirements of the permanent injunction in Reid v. Donelan, 390

F. Supp. 3d 201, 228 (D. Mass. 2019).



SO ORDERED.

                                 /s/ PATTI B. SARIS
                                 Patti B. Saris
                                 United States District Judge

                                   11
